

117 S2785 IS: Protecting Our Kids from Harmful Research Act
U.S. Senate
2021-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2785IN THE SENATE OF THE UNITED STATESSeptember 21, 2021Mr. Lee (for himself, Mr. Lankford, Mr. Braun, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo prohibit the use of Federal funds for gender transition in minors.1.Short titleThis Act may be cited as the Protecting Our Kids from Harmful Research Act.2.Prohibition on use of Federal funds for gender transition in minors(a)In generalNotwithstanding any other provision of law, no Federal funds may be used to fund research or publications relating to gender transition in individuals under the age of 18, including any observational studies that gather evidence on the provision of hormonal treatments or surgical procedures on minors, for the purpose of—(1)affirming a minor’s perception of his or her sex, if that perception is incongruent with such minor’s sex; or (2)affirming a minor’s asserted identity, if the asserted identity is incongruent with such minor’s sex.(b)DefinitionFor purposes of this section, the term sex shall be recognized based solely on a person’s reproductive biology and genetics at birth.